DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-7, 10-16, and 19 have been amended. Claim 20 has been added. Claims 1-20 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the claim 20 limitations “wherein a first pin that is used for the access device to supply a clock for the first interface scheme” and “a second pin that is used for the access device to supply a clock for the second interface scheme” are considered indefinite because it is unclear if the first/second pins are the same as “a first pin that is used for the access device to input a command… according to the first interface scheme” and “a second pin that is used for the access device to supply a clock… according to the first interface scheme” in claim 6, which claim 20 depends on. 
Applicant’s Drawings show in Figure 3, Pin Number 6 is used as a clock and Pin Number 3 is used as a command line for the first interface scheme, while either Pin Numbers 15 or 16 are used for the embedded clock in the second interface scheme.
Thus, claims 6 and 20 disclose two pins being used but the Figures show three pins are used for the functions of the disclosed claim limitations, with the clock signal in claim 6 and 20 the second pin that is used for the access device” and “a third pin that is used for the access device to supply a clock for the second interface scheme” in claim 20, thereby indicating the three pins being used. 

Furthermore, the claim 20 limitation “the access device to supply a clock for the first interface scheme and a second pin that is used for the access device to supply a clock for the second interface scheme” is considered indefinite because it is unclear if the clock signals are the same clock signals as “a clock… according to the first interface scheme” in claim 6, which claim 20 depends on. 
Applicant’s Drawings show in Figure 3 a clock signal in Pin Number 6 for the first interface scheme and a separate embedded clock in either Pin Numbers 15 or 16 for the second interface scheme. 
Thus, the claim states there being a single clock signal used for both the first and second interface schemes, even though Applicant’s Drawings disclose two separate clock signals for each interface scheme. Examiner suggests amending in “the access device to supply the clock for the first interface scheme and a second pin that is used for the access device to supply a second clock for the second interface scheme” in claim 20, thereby indicating that there are two distinct clock signals. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9, 10, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2011/0126005) in view of Mardiks (US 2009/0327529).

Regarding claim 1, Carpenter teaches an information recording device (Fig. 1, 150, Accessory) that stores data, the information recording device (Paragraph 0040, An accessory 150 can be any device capable of physically connecting to and being electronically coupled with the host device 100.  For example, in addition to the accessory personal computer 110, television 120 and audio player 130, the accessory 150 can be a set of headphones, a microphone, an FM antenna or other device) comprising: a first bus interface (Fig. 2, 224/274, First Bus Interface) that transmits data to and receives data (Paragraph 0048, USB interface to be enabled, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface) from an access device according to a first interface scheme (Paragraph 0043, Each of the fixed-function pins 224 can have a dedicated function, such as providing a power or ground connection or hosting the function of a pin of a USB port), the access device (Fig. 1, 100) accessing the information recording device (Paragraph 0040, the host device 100 can be any type of general computing or mobile device such as a personal computer, media player or personal digital assistant); and a second bus interface (Fig. 2, 228/278, Second bus interface) that transmits data to and receives data from the access device according to a second interface scheme (Paragraph 0039, connection 140 can support one or more of these connections, interfaces, features or functions operating concurrently.  For example, the connection 140 can simultaneously support both USB 3.0 and HDMI, with separate cables or a single cable providing the physical USB and HDMI connections), wherein the first bus interface and the second bus interface only share wiring of a power supply (Fig. 13, Power supply wired to terminals 34 of first bus interface and 12 of second bus interface) and wiring of a ground (Fig. 13, Ground wired to terminal 30 of first bus interface and terminals 29/26/23/17/14/11 of second bus interface).
Carpenter teaches a first and second interface of a device that share wiring of a ground and power. Carpenter does not explicitly teach that the interfaces share ground and power pins. 
Mardiks teaches wherein the first bus interface and the second bus interface only share a power supply pin and ground pins (Fig. 3A, Contacts 111a Voltage Supply & 111e Ground; Paragraph 0056, When SIM card 100 is operating in user mode, the ISO and the single data line SD/MMC protocols are both active… Paragraph 0058, Contacts C1 111a and C5 111e are used commonly by all protocols). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardiks and allow the sharing of a common voltage and ground pins between the different interfaces.   
See Carpenter: See Paragraphs 0006 & 0007) thus it is in the same field of endeavor as Mardiks (See Mardiks: Paragraph 0009) and it would have been obvious to make the modification in order to utilize multiple SIM card protocols (See Mardiks: Paragraph 0020) while also minimizing the number of contact elements required (See Mardiks: Paragraphs 0013 & 0014).

Regarding claim 3, Carpenter in view of Mardiks teaches the device of claim 1. Carpenter further teaches wherein a clock to be used in a second interface scheme is supplied using dedicated clock pin provided in the second bus interface (Fig. 13, DDC-CLK Pin 15; Paragraph 0044, a function indicating that the host connector 220 supports HDMI can indicate that host connector pin 13 is configured to operate as the DDC DATA pin, pin 15 is configured to operate as the DDC_CLK pin, etc). 

Regarding claim 4, Carpenter in view of Mardiks teaches the device of claim 3. Carpenter further teaches the device further comprising a dedicated pin that controls whether to supply the clock (Fig. 4, Pin 15 & Fig. 13, DDC-CLK only coupled to HDMI connector). 

Regarding claim 5, Carpenter in view of Mardiks teaches the device of claim 1. Carpenter further teaches wherein when a clock to be used in the second interface scheme is supplied using a dedicated clock pin provided in the second bus interface (Fig. 13, DDC-CLK pin), only one of two pins a differential clock pair (Fig. 4, 417, PCIeX CLK+ not coupled in pin 13 of Figure 13) is connected to the information recording device (Fig. 13, DDC-CLK), the differential clock pair being supplied by the access device (Fig. 4, Access device). 

Regarding claim 9, Carpenter in view of Mardiks teaches the device of claim 1. Carpenter further teaches wherein the first bus interface and the second bus interface are simultaneously used, and the information recording device is accessed by the access device via the first bus interface and the second bus interface (Fig. 5; Paragraph 0064, 520, the one or more selected functions can be enabled at the host connector.  At 530, an instruction to enable the one or more selected functions at the accessory connector can be sent to the accessory device.  At 540, the host device can determine that an operation currently being performed or scheduled to be performed and involving the transfer of data over the host-accessory connection can be completed in a shorter amount of time by enabling an additional function of the host and accessory connectors not currently enabled.  At 550, the additional function can be enabled).

Regarding claim 10, Carpenter teaches an access device (Fig. 1, 100 & Fig. 2, 200, Host device) that accesses an information recording device that stores data (Fig. 1, 150 & Fig. 2, 250), the access device comprising: a first bus interface (Fig. 2, 224/274, First Bus Interface) that transmits data to and receives data from the information recording device according to a first interface scheme (Paragraph 0043, Each of the fixed-function pins 224 can have a dedicated function, such as providing a power or ground connection or hosting the function of a pin of a USB port); and a second bus interface (Fig. 2, 228/278, Second bus interface) that transmits data to and receives data from the information recording device according to a Paragraph 0039, connection 140 can support one or more of these connections, interfaces, features or functions operating concurrently.  For example, the connection 140 can simultaneously support both USB 3.0 and HDMI, with separate cables or a single cable providing the physical USB and HDMI connections), wherein the first bus interface and the second bus interface only share wiring of a power supply (Fig. 13, Power supply wired to terminals 34 of first bus interface and 12 of second bus interface) and wiring of a ground (Fig. 13, Ground wired to terminal 30 of first bus interface and terminals 29/26/23/17/14/11 of second bus interface).
Carpenter teaches a first and second interface of a device that share wiring of a ground and power. Carpenter does not explicitly teach that the interfaces share ground and power pins. 
Mardiks teaches wherein the first bus interface and the second bus interface only share a power supply pin and ground pins (Fig. 3A, Contacts 111a Voltage Supply & 111e Ground; Paragraph 0056, When SIM card 100 is operating in user mode, the ISO and the single data line SD/MMC protocols are both active… Paragraph 0058, Contacts C1 111a and C5 111e are used commonly by all protocols). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardiks and allow the sharing of a common voltage and ground pins between the different interfaces.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter discloses utilizing multiple interfaces/protocols in an expandable connector (See Carpenter: See Paragraphs 0006 & 0007) thus it is in the same field of endeavor as Mardiks See Mardiks: Paragraph 0009) and it would have been obvious to make the modification in order to utilize multiple SIM card protocols (See Mardiks: Paragraph 0020) while also minimizing the number of contact elements required (See Mardiks: Paragraphs 0013 & 0014).

Regarding claim 12, Carpenter in view of Mardiks teaches the device of claim 10. Carpenter further teaches wherein a clock to be used in a second interface scheme is supplied using dedicated clock pin provided in the second bus interface (Fig. 13, DDC-CLK, Pin 15; Paragraph 0044, a function indicating that the host connector 220 supports HDMI can indicate that host connector pin 13 is configured to operate as the DDC DATA pin, pin 15 is configured to operate as the DDC_CLK pin, etc). 

Regarding claim 13, Carpenter in view of Mardiks teaches the device of claim 12. Carpenter further teaches the device further comprising dedicated pin that controls whether to supply the clock (Fig. 4, Pin 15 & Fig. 13, DDC-CLK Pin 15 only coupled to HDMI connector). 

Regarding claim 14, Carpenter in view of Mardiks teaches the device of claim 10. Carpenter further teaches wherein when a clock to be used in the second interface scheme is supplied using dedicated clock pin provided in the second bus interface (Fig. 13, DDC-CLK wiring), only one of two pins of a differential clock pair (Fig. 4, 417, PCIeX CLK+ not coupled in pin 13 of Figure 13) is connected to the information recording device (Fig. 13, DDC-CLK), the differential clock pair being supplied by the access device (Fig. 4, Access device). 

Regarding claim 18, Carpenter in view of Mardiks teaches the device of claim 10. Carpenter further teaches wherein the first bus interface and the second bus interface are simultaneously used, and the access device accesses the information recording device via the first bus interface and the second bus interface (Fig. 5; Paragraph 0064, 520, the one or more selected functions can be enabled at the host connector.  At 530, an instruction to enable the one or more selected functions at the accessory connector can be sent to the accessory device.  At 540, the host device can determine that an operation currently being performed or scheduled to be performed and involving the transfer of data over the host-accessory connection can be completed in a shorter amount of time by enabling an additional function of the host and accessory connectors not currently enabled.  At 550, the additional function can be enabled).

Regarding claim 19, Carpenter teaches an access method for accessing an information recording device (Paragraph 0040, An accessory 150 can be any device capable of physically connecting to and being electronically coupled with the host device 100.  For example, in addition to the accessory personal computer 110, television 120 and audio player 130, the accessory 150 can be a set of headphones, a microphone, an FM antenna or other device) that stores data, the access method comprising: performing access between the information recording device and an access device (Fig. 1, 100 & 150, Host and information recording device) via a first bus interface (Fig. 2, 224/274, First Bus Interface) according to a first interface scheme, the access device accessing the information recording device (Paragraph 0048, USB interface to be enabled, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface); performing access between the information recording device and the access device via a second bus interface (Fig. 2, 228/278, Second bus interface) according to a second interface scheme (Paragraph 0039, connection 140 can support one or more of these connections, interfaces, features or functions operating concurrently.  For example, the connection 140 can simultaneously support both USB 3.0 and HDMI, with separate cables or a single cable providing the physical USB and HDMI connections); and sharing wiring of a ground in the first interface scheme and the second interface scheme (Fig. 13, Ground wired to terminal 30 of first bus interface and terminals 29/26/23/17/14/11 of second bus interface), and supplying power from the access device to the information recording device (Paragraph 0082, the accessory device information can include a request by the accessory device to be powered by the host device) by using common wiring (Fig. 13, Power supply wired to terminals 34 of first bus interface and 12 of second bus interface).
Carpenter teaches a first and second interface of a device that share wiring of a ground and power. Carpenter does not explicitly teach that the interfaces share ground and power pins. 
Mardiks teaches sharing a ground pin in the first interface scheme and the second interface scheme and supplying power from the access device to the information recording device by using a common pin (Fig. 3A, Contacts 111a Voltage Supply & 111e Ground; Paragraph 0056, When SIM card 100 is operating in user mode, the ISO and the single data line SD/MMC protocols are both active… Paragraph 0058, Contacts C1 111a and C5 111e are used commonly by all protocols). 

One of ordinary skill in the art would be motivated to make the modifications because Carpenter discloses utilizing multiple interfaces/protocols in an expandable connector (See Carpenter: See Paragraphs 0006 & 0007) thus it is in the same field of endeavor as Mardiks (See Mardiks: Paragraph 0009) and it would have been obvious to make the modification in order to utilize multiple SIM card protocols (See Mardiks: Paragraph 0020) while also minimizing the number of contact elements required (See Mardiks: Paragraphs 0013 & 0014).

Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2011/0126005) in view of Mardiks (US 2009/0327529) in further view of Yang (US 2013/0268789).

Regarding claim 2, Carpenter teaches the device of claim 1. Carpenter further teaches wherein a clock to be used in the second interface scheme is supplied (Fig. 4, Clock pins); data transmission and reception pin, the data transmission and reception pin being provided in the second bus interface (Fig. 4, 421, USB; Paragraph 0048, if the mobile host device selects the USB interface to be enabled, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface). 
Carpenter does not explicitly teach that the clock is superimposed on a pin. 
Paragraph 0076, comparing the USB 3.0 and USB 2.0 standards, according to the USB 3.0 standard, a clock signal may be embedded in data using an 8b/10b encoding method.  As a result, communication may be performed without an external reference clock signal by using a single transmission line at a high data transmission frequency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Yang and include a superimposed clock signal onto the USB data interface of Carpenter used to clock USB commands from the host device of Carpenter.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter discloses USB 3.0 (See Carpenter: Paragraph 0039) thus it is in the same field of endeavor as Yang (See Yang: Paragraph 0076), and it would have been obvious to make the modification in order to yield the obvious result of eliminating the need for a clock pin therefore reducing manufacturing costs.

Regarding claim 11, Carpenter in view of Mardiks teaches the device of claim 10. Carpenter further teaches wherein a clock to be used in the second interface scheme is supplied (Fig. 4, Clock pins); a data transmission and reception pin, the data transmission and reception pin being provided in the second bus interface (Fig. 4, 421, USB; Paragraph 0048, if the mobile host device selects the USB interface to be enabled, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface). 
Carpenter does not explicitly teach that the clock is superimposed on a pin. 
Yang teaches wherein a clock to be used in the second interface scheme is supplied by superimposing the clock onto a data transmission and reception pin (Paragraph 0076, comparing the USB 3.0 and USB 2.0 standards, according to the USB 3.0 standard, a clock signal may be embedded in data using an 8b/10b encoding method.  As a result, communication may be performed without an external reference clock signal by using a single transmission line at a high data transmission frequency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Yang and include a superimposed clock signal onto the USB data interface of Carpenter used to clock USB commands from the host device of Carpenter.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter discloses USB 3.0 (See Carpenter: Paragraph 0039) thus it is in the same field of endeavor as Yang (See Yang: Paragraph 0076), and it would have been obvious to make the modification in order to yield the obvious result of eliminating the need for a clock pin therefore reducing manufacturing costs.

Claims 6, 7, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2011/0126005) in view of Mardiks (US 2009/0327529) in further view of Lee (US 2018/0088865).

Regarding claim 6, Carpenter in view of Mardiks teaches the device of claim 1. Carpenter further teaches wherein from among all pins, at least a first pin that is used for the access device to input a command to the information recording device according to the first interface scheme (Paragraph 0048, USB interface to be enabled, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface), according to the first interface scheme are not shared (Paragraph 0045, pins of the host connector 220 can be arranged such that the fixed-function pins 224 and the multi-function pins 228 are physically interspersed among each other.  Alternatively, the fixed-function pins 224 can be physically arranged to be separate from the multi-function pins 228) with a signal line according to the second interface scheme (Figs. 10 & 13 pins not shared).
Carpenter teaches a first interface scheme using USB with a command pin. Carpenter does not explicitly teach that the USB interface also has a clock signal pin. 
Lee teaches wherein from among all pins a second pin that is used for the access device to supply a clock to the information recording device (Paragraph 0077, first host interface 210 may manage communications between the first memory controller 200a and the host device 20 in compliance with the first protocol… first host interface 210 may interface with a host device supporting the same interface protocol through various interface protocols.  Examples include Universal Serial Bus (USB)) according to the first interface scheme (Fig. 4, Row 140 coupled to MC1; Paragraph 0032, second group of terminals 140 may include a second power terminal (VCCQ) 141 to supply a second voltage, second data terminals 145 and 146, a reference clock terminal 147) are not shared with a signal line according to the second interface scheme (Fig. 4, Row 130 coupled to MC2; Paragraph 0071, second memory controller 200b may be connected to the first data input terminals 135 via a first signal path 171 through which data is received, and may be connected to the second data output terminals 136 via a second signal path 172).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lee and include a clock signal pin onto the USB interface of Carpenter used to clock USB commands from the host device of Carpenter.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter suggests that different types of protocols and pin layouts can be used in place of the current embodiments (See Carpenter: Paragraph 0124, the connector as described herein is flexible and expandable, is forward and backward compatible to allow older devices to communicate with newer ones, and is less likely to require physical modification as communication interfaces continue to evolve), thus it would have been obvious to utilize the clock signal for the USB interface in order to comply with prior specifications of USB that require a clock signal in order to accept USB commands (See Lee: Paragraph 0083), thus being compatible with earlier USB specification requirements.

Regarding claim 7, Carpenter in view of Mardiks teaches the device of claim 1. Carpenter further teaches wherein in the first interface scheme, communication is performed by only using two pins (Paragraph 0048, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface), the two pins including a first pin that is used for the access device to input a command to the information recording device (Fig. 4, USB interface DATA+/-).
Carpenter teaches a first interface scheme using USB with a command pin. Carpenter does not explicitly teach that the USB interface also has a clock signal pin. 
Lee teaches wherein in the first interface scheme (Fig. 4, Row 140 coupled to MC1; Paragraph 0032, second group of terminals 140 may include a second power terminal (VCCQ) 141 to supply a second voltage, second data terminals 145 and 146, a reference clock terminal 147) and a second pin that is used for the access device to supply a clock to the information recording device (Paragraph 0077, first host interface 210 may manage communications between the first memory controller 200a and the host device 20 in compliance with the first protocol… first host interface 210 may interface with a host device supporting the same interface protocol through various interface protocols.  Examples include Universal Serial Bus (USB)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lee and include a clock signal pin onto the USB interface of Carpenter used to clock USB commands from the host device of Carpenter.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter suggests that different types of protocols and pin layouts can be used in place of the current embodiments (See Carpenter: Paragraph 0124, the connector as described herein is flexible and expandable, is forward and backward compatible to allow older devices to communicate with newer ones, and is less likely to require physical modification as communication interfaces continue to evolve), thus it would have been obvious to utilize the clock signal for the USB interface in order to comply with prior specifications of USB that require a clock signal in order to accept USB commands (See Lee: Paragraph 0083), thus being compatible with earlier USB specification requirements.

Regarding claim 15, Carpenter teaches the device of claim 10. Carpenter further teaches wherein from among all pins, at least a pin that is used for the access device to input a command to the information recording device according to the first interface scheme (Paragraph 0048, USB interface to be enabled, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface), according to the first interface scheme are not shared (Paragraph 0045, pins of the host connector 220 can be arranged such that the fixed-function pins 224 and the multi-function pins 228 are physically interspersed among each other.  Alternatively, the fixed-function pins 224 can be physically arranged to be separate from the multi-function pins 228) with a signal line according to the second interface scheme (Figs. 10 & 13 pins not shared).
Carpenter teaches a first interface scheme using USB with a command pin. Carpenter does not explicitly teach that the USB interface also has a clock signal pin. 
Lee teaches wherein from among all pins a pin that is used for the access device to supply a clock to the information recording device (Paragraph 0077, first host interface 210 may manage communications between the first memory controller 200a and the host device 20 in compliance with the first protocol… first host interface 210 may interface with a host device supporting the same interface protocol through various interface protocols.  Examples include Universal Serial Bus (USB)) according to the first interface scheme (Fig. 4, Row 140 coupled to MC1; Paragraph 0032, second group of terminals 140 may include a second power terminal (VCCQ) 141 to supply a second voltage, second data terminals 145 and 146, a reference clock terminal 147) are not shared with a signal line according to the second interface scheme (Fig. 4, Row 130 coupled to MC2; Paragraph 0071, second memory controller 200b may be connected to the first data input terminals 135 via a first signal path 171 through which data is received, and may be connected to the second data output terminals 136 via a second signal path 172).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lee and include a clock signal pin onto the USB interface of Carpenter used to clock USB commands from the host device of Carpenter.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter suggests that different types of protocols and pin layouts can be used in place of the current embodiments (See Carpenter: Paragraph 0124, the connector as described herein is flexible and expandable, is forward and backward compatible to allow older devices to communicate with newer ones, and is less likely to require physical modification as communication interfaces continue to evolve), thus it would have been obvious to utilize the clock signal for the USB interface in order to comply with prior specifications of USB that See Lee: Paragraph 0083), thus being compatible with earlier USB specification requirements.

Regarding claim 16, Carpenter in view of Mardiks teaches the device of claim 10. Carpenter further teaches wherein in the first interface scheme, communication is performed by only using two pins (Paragraph 0048, configuring the pins can comprise assigning individual host device connector pins to support the DATA-, DATA+, VCC and VDD pin functions of the USB interface), the two pins including a pin that is used for the access device to input a command to the information recording device (Fig. 4, USB interface DATA+/-).
Carpenter teaches a first interface scheme using USB with a command pin. Carpenter does not explicitly teach that the USB interface also has a clock signal pin. 
Lee teaches wherein in the first interface scheme (Fig. 4, Row 140 coupled to MC1; Paragraph 0032, second group of terminals 140 may include a second power terminal (VCCQ) 141 to supply a second voltage, second data terminals 145 and 146, a reference clock terminal 147) and a pin that is used for the access device to supply a clock to the information recording device (Paragraph 0077, first host interface 210 may manage communications between the first memory controller 200a and the host device 20 in compliance with the first protocol… first host interface 210 may interface with a host device supporting the same interface protocol through various interface protocols.  Examples include Universal Serial Bus (USB)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lee and include a clock signal 
One of ordinary skill in the art would be motivated to make the modifications because Carpenter suggests that different types of protocols and pin layouts can be used in place of the current embodiments (See Carpenter: Paragraph 0124, the connector as described herein is flexible and expandable, is forward and backward compatible to allow older devices to communicate with newer ones, and is less likely to require physical modification as communication interfaces continue to evolve), thus it would have been obvious to utilize the clock signal for the USB interface in order to comply with prior specifications of USB that require a clock signal in order to accept USB commands (See Lee: Paragraph 0083), thus being compatible with earlier USB specification requirements.

Regarding claim 20, Carpenter in view of Mardiks in further view of Lee teaches the device of claim 6. Carpenter further teaches wherein a third pin (Fig. 4, 417) that is used for the access device to supply a second clock for the second interface scheme are allocated independently of each other (Fig. 4, 417, PCIeX Clk+). Carpenter does not explicitly teach two separate clock signals on separate pins for the first and second interface schemes. 
Mardiks teaches wherein the second pin (Fig. 3a, Contact element 111f) that is used for the access device to supply the clock for the first interface scheme (Fig. 3a, Clk-MMC) and a third pin (Fig. 3a, Contact element 111c) that is used for the access device to supply a second clock for the second interface scheme are allocated independently of each other (Fig. 3a, Clk-ISO; Paragraph 0056, FIG. 3a, the ISO protocol uses contact C2 111b for restart (RST), contact C3 111c for clock (CLK-ISO), and contact C7 111g for data input/output (I/O).  Simultaneously, the one data line SD/MMC protocol uses contact C4 111d (DAT0) for data transfer, contact C6 111f for clock signals (CLK-MMC)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardiks and allow the sharing of a common voltage and ground pins between the different interfaces.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter discloses utilizing multiple interfaces/protocols in an expandable connector (See Carpenter: See Paragraphs 0006 & 0007) thus it is in the same field of endeavor as Mardiks (See Mardiks: Paragraph 0009) and it would have been obvious to make the modification in order to utilize multiple SIM card protocols (See Mardiks: Paragraph 0020) while also minimizing the number of contact elements required (See Mardiks: Paragraphs 0013 & 0014).

Claims 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2011/0126005) in view of Mardiks (US 2009/0327529) in further view of Kuo (US 2014/0040521).

Regarding claim 8, Carpenter in view of Mardiks teaches the device of claim 1. Carpenter further teaches wherein the second bus interface is a peripheral component interconnect express (PCI Express) bus interface (Fig. 4, Pin 13, PCIe; Paragraph 0039, the connection 140 can support additional protocols such as 5.1 audio or Ethernet via tunneling over one or more supported protocols, such as USB or PCI-Express).

Kuo teaches wherein the first bus interface is a secure digital (SD) bus interface (Fig. 10(A); Paragraph 0040, first type transfer protocol specification (such as SD, Cfast, MMC or MS type transfer protocol specification) and the second bus interface is a peripheral component interconnect express (PCI Express) bus interface (Fig. 10(B); Paragraph 0042, second type transfer protocol specification (such USB, eMMC, SATA or PCI-E type transfer protocol specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Kuo and substitute the first USB interface of Carpenter with a set of pins using SD protocol.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter suggests that different types of protocols and pin layouts can be used in place of the current embodiments (See Carpenter: Paragraph 0124, the connector as described herein is flexible and expandable, is forward and backward compatible to allow older devices to communicate with newer ones, and is less likely to require physical modification as communication interfaces continue to evolve), thus it would have been obvious to utilize different communication protocols in order to satisfy industry standards that utilize commonly used protocols for communications (See Carpenter: Paragraph 0124) in a cost-efficient design (See Kuo: Paragraph 0044).

Regarding claim 17, Carpenter in view of Mardiks teaches the device of claim 10. Carpenter further teaches wherein the second bus interface is a peripheral component interconnect express (PCI Express) bus interface (Fig. 4, Pin 13, PCIe; Paragraph 0039, the connection 140 can support additional protocols such as 5.1 audio or Ethernet via tunneling over one or more supported protocols, such as USB or PCI-Express).
Carpenter does not explicitly teach wherein the first bus interface is a secure digital (SD) bus interface.
Kuo teaches wherein the first bus interface is a secure digital (SD) bus interface (Fig. 10(A); Paragraph 0040, first type transfer protocol specification (such as SD, Cfast, MMC or MS type transfer protocol specification) and the second bus interface is a peripheral component interconnect express (PCI Express) bus interface (Fig. 10(B); Paragraph 0042, second type transfer protocol specification (such USB, eMMC, SATA or PCI-E type transfer protocol specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Kuo and substitute the first USB interface of Carpenter with a set of pins using SD protocol.   
One of ordinary skill in the art would be motivated to make the modifications because Carpenter suggests that different types of protocols and pin layouts can be used in place of the current embodiments (See Carpenter: Paragraph 0124, the connector as described herein is flexible and expandable, is forward and backward compatible to allow older devices to communicate with newer ones, and is less likely to require physical modification as communication interfaces continue to evolve), thus it would have been obvious to utilize See Carpenter: Paragraph 0124) in a cost-efficient design (See Kuo: Paragraph 0044).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185